United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2696
                       ___________________________

    Karen Schulte, individually and on behalf of all others similarly situated

                                     Plaintiff - Appellant

                                        v.

                   Conopco, Inc., doing business as Unilever

                                    Defendant - Appellee

                                 Walgreen Co.

                                             Defendant

CVS Pharmacy, Inc.; Walmart, Inc.; Target Corporation; Schnuck Markets, Inc.;
                        Dierbergs Markets, Inc.

                                   Defendants - Appellees

                                   Does 1-10

                                        Defendant
                                 ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: April 13, 2021
                             Filed: May 18, 2021
                                ____________
Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       Karen Schulte sued numerous companies for violating the Missouri
Merchandising Practices Act (MMPA) through their marketing of men’s and
women’s antiperspirants. §§ 407.010-407.315 RSMo. The district court 1 dismissed.
Schulte v. Conopco, Inc., 2020 WL 4039221 (E.D. Mo. July 17, 2020). Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Schulte argues Conopco, Inc.—doing business as Unilever—discriminates
based on gender in pricing two Dove product lines. One line is “Men + Care,”
primarily marketed to men. The other is “Advanced Care,” marketed to women,
though more subtly. The antiperspirants in each line have similar, but not identical,
ingredients. Each line has distinct scents: Advanced Care has at least 15 “feminine”
scents, while Men + Care has about five “masculine” scents. The Men + Care brand
comes in a 2.7 ounce size, while the Advanced care is only 2.6 ounces. The two
lines have distinct packaging and labels.

       Schulte purchased an Advanced Care antiperspirant stick from each of the six
defendant retailers. She alleges their price was higher than the comparable Men +
Care sticks, from 40 cents to $1.00 per stick. Schulte filed a class action suit,
alleging that the Dove manufacturers and sellers were discriminating against women
in their pricing, a “pink tax.” She alleges this violates the MMPA. The district court
dismissed the complaint.

      “We review de novo a grant of a motion to dismiss for failure to state a claim
under Rule 12(b)(6), accepting as true all factual allegations in the light most
favorable to the nonmoving party.” Glick v. W. Power Sports, Inc., 944 F.3d 714,

      1
       The Honorable Rodney W. Sippel, Chief United States District Judge for the
Eastern District of Missouri.

                                         -2-
717 (8th Cir. 2019). “However, we need not accept as true a plaintiff's conclusory
allegations or legal conclusions drawn from the facts.” Id. “[A] complaint must
contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      Schulte argues the MMPA bans gender discrimination in pricing:

      The act, use or employment by any person of any deception, fraud, false
      pretense, false promise, misrepresentation, unfair practice or the
      concealment, suppression, or omission of any material fact in
      connection with the sale or advertisement of any merchandise in trade
      or commerce . . . in or from the state of Missouri, is declared to be an
      unlawful practice . . . .

§ 407.020, RSMo 2016.2 A Missouri regulation interprets “unfair practice” as any
practice that either “[o]ffends any public policy as it has been established by the
Constitution, statutes or common law of this state, or by the Federal Trade
Commission, or its interpretive decisions” or “[i]s unethical, oppressive or
unscrupulous.” 15 CSR 60-8.020(1)(A). “To establish a claim under the MMPA, a
plaintiff must show that she (1) leased or purchased a product or service from
defendant; (2) primarily for personal, family, or household purposes; and (3)
suffered an ascertainable loss of money or property; (4) as a result of an act declared
unlawful by § 407.020 RSMo.” Toben v. Bridgestone Retail Ops., LLC, 751 F.3d
888, 897 (8th Cir. 2014). The terms of the statute are “unrestricted, all-
encompassing and exceedingly broad.” Ports Petroleum Co. v. Nixon, 37 S.W.3d
237, 240 (Mo. banc 2001). Consumers need not have “a direct contractual
relationship” to “maintain a suit under the MMPA against a party with a connection
to the merchandise before a buyer enters the transaction.” Conway v. CitiMortgage,
Inc., 438 S.W.3d 410, 416 (Mo. banc 2014). “The purpose of the Merchandising


      2
        The General Assembly’s recent amendment to the MMPA does not impact
this case, since it was filed before August 28, 2020. See § 407.025.1(2), RSMo
Supp. 2020.

                                          -3-
Practices Act is to supplement the definitions of common law fraud in an attempt to
preserve fundamental honest, fair play and right dealings in public transactions.”
Sunset Pools of St. Louis, Inc. v. Schaefer, 869 S.W.2d 883, 886 (Mo. App. 1994).

      Schulte stresses Missouri cases suggesting that whether a practice is unfair
can be a factual issue. See Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308,
312 (Mo. App. 2016); Jackson v. Hazelrigg Auto. Serv. Ctr., Inc., 417 S.W.3d 886,
895 (Mo. App. 2014). This does not override the plausibility pleading standard.
“Sec. 407.020 . . . leaves to the court in each particular instance the determination
whether fair dealing has been violated.” Huch v. Charter Commc'ns, Inc., 290
S.W.3d 721, 724 (Mo. banc 2009). When there is “no evidence of a course of
conduct . . . that would amount to fraud or deception,” MMPA complaints can be
dismissed. Kiechle v. Drago, 694 S.W.2d 292, 294 (Mo. App. 1985).

       Schulte mistakes gender-based marketing for gender discrimination. She
ignores that the different scents, packaging, and labels make the products potentially
attractive to different customers with different preferences. Cf. Foremost Dairies,
Inc. v. Thomason, 384 S.W.2d 651, 656-57 (Mo. banc 1964) (holding different
prices for the same product are not unfair) (allowing these different prices because
“flat pricing under conditions of differential cost . . . tend to distort the normal
operation of the marketing system”).

       Schulte argues at length that the MMPA bans gender discrimination in
pricing, based on a plain language analysis, the Missouri regulation, public policy,
and FTC guidance. Assuming that the MMPA bans gender discrimination in pricing,
she cannot plausibly allege it using only retail-price differences without plausibly
alleging that the only difference between the products is the gender of the purchaser.
Cf. Ronald L. Oaxaca, Male-Female Wage Differentials in Urban Labor Markets,
14 Int’l Econ. Rev. 693, 694-95 (1973) (explaining discrimination exists when all
characteristics except gender are held constant and a price gap exists); Alan S.
Blinder, Wage Discrimination: Reduced Form and Structural Estimates, 8 J. Hum.
Res. 436, 437-38 (1973) (same); Evelyn M. Kitagawa, Components of a Difference


                                         -4-
Between Two Rates, 50 J. Am. Stat. Assc. 1168, 1169-70 (1955) (introducing the
concept).

      Schulte also conflates marketing targeted to women with enforced point-of-
sale pricing by gender. Women are not required to purchase Advanced Care
products, nor are men required to purchase Men + Care: both have an equal
opportunity to buy. As Schulte puts it, “men and women are able to purchase a
product marketed to the opposite sex.” Ironically, her claim assumes all men and all
women must purchase products marketed to their gender, in her words, “due to social
conditioning and societal expectations regarding what is ‘feminine’ and
‘masculine.’” If Schulte’s primary concern is price, she is free to purchase the Men
+ Care antiperspirant. Her choice not to illustrates a difference in demand based on
product preferences, not the purchaser’s gender. As Schulte says in her brief, she
prefers the scents in the Advanced Care line because she does not want to “smell
like a man.” She just does not want to pay extra for her preference. Because
preference-based pricing is not necessarily an unfair practice, the MMPA does not
prohibit the defendants’ pricing here.

                                   *******

      The judgment is affirmed.
                      ______________________________




                                        -5-